 



Exhibit 10.3

AGREEMENT FOR THE PURCHASE OF DEBTS

1 PARTIES



  (1)   VENTURE FINANCE PLC (“Venture”) of Sussex House Perrymount Road Haywards
Heath West Sussex RH16 1DN incorporated in England with registered number
2281768.     (2)   THE CLIENT (“Client”) named in paragraph l(a) of the Schedule
(“the Schedule”) annexed to and forming part of this Agreement (“this
Agreement”).

2 DATE

This Agreement shall be treated as being made on the date which the last of
either Venture or the Client shall execute it.

3 DEFINITIONS AND INTERPRETATION



  (1)   The expressions specified in Appendix A forming part of this Agreement
shall have the meanings assigned to them therein. This Agreement shall be
construed in accordance with Appendix B.     (2)   Where in connection with any
legal jurisdiction outside England and Wales a word or phrase in this Agreement
has no precise counterpart, then this Agreement shall be interpreted as if that
word or phrase referred to the closest equivalent in the jurisdiction concerned.

4 TRANSFER OF OWNERSHIP OF DEBTS



  (1)   This Agreement is for the Sale by the Client and the Purchase by Venture
of all Debts, which are in existence at the Commencement Date or which
afterwards arise during the currency of this Agreement. On the Commencement Date
the Client shall deliver an Offer in respect of each such Debt unpaid at that
date. Venture shall only accept such Offer by crediting the value of the Debt,
as shown in the Offer, to the Debts Purchased Account, where upon Venture’s
ownership of such Debt shall be complete.     (2)   The ownership of every Debt
coming into existence after the Commencement Date and until the ending of this
Agreement shall vest in Venture automatically upon such Debt coming into
existence without any further act on the part of either Venture or the Client.  
  (3)   Upon the vesting in Venture of each Debt pursuant to clauses 4(1) and
4(2) there shall also vest in Venture the ownership of all Related Rights to
such Debt.

5 PERFECTION OF FACTOR’S TITLE

The Client shall at any time, at the request of Venture and at the expense of
the Client, execute and deliver to Venture a formal written assignment (with the
applicable stamp duty endorsed thereon) of any Debt or Related Rights owned by
Venture. The Client shall hold in trust for Venture (and separately from the
Client’s own property) any Debt or Related Rights purchased by Venture of which
the ownership shall fail to vest in Venture for any reason.

6 PURCHASE PRICE AND NOTIFICATION OF DEBTS



  (1)   Subject to the other provisions of this Agreement the Purchase Price of
each Debt, together with its Related Rights, shall be equivalent to the amount
payable by the Debtor in respect of such Debt, including any tax or duty,
according to the relevant Sale Contract, after there has been deducted
therefrom:

 
1

 



--------------------------------------------------------------------------------



 



  (i)   any discount, allowance or other deduction allowed or allowable by the
Client to the Debtor; and     (ii)   the Discount Charge in respect of such
Debt, calculated in accordance with clause 9(3).



  (2)   The Client shall promptly notify Venture of each Debt created after the
Commencement Date and vesting in Venture in such manner and with such
particulars and documents evidencing the Debt as Venture may from time to time
require. Notification shall be as soon as the relevant Goods have been
Delivered, or at any other time if so required by Venture. A Notification shall
not include any Debt previously notified or subject to an offer.     (3)   If in
relation to any Debt the Client is unable to give to Venture every one of the
warranties and undertakings contained in this Agreement, then the Client shall
notify such Debt to Venture separately from other Debts and clearly mark the
relevant Notification to that effect. All such Debts shall be Disapproved Debts.

7 CREDIT OF THE PURCHASE PRICE AND PAYMENT BY VENTURE



  (1)   Following receipt of a Notification, Venture shall on the next Working
Day credit the Purchase Price to the Debts Purchased Account. For administrative
convenience Venture may make such credit before the deduction of any of the
items which, in accordance with clause 6(1), are to be deducted in computing the
Purchase Price. Venture may consequently, if it so wishes, aggregate and debit
all such items at any time thereafter to either the Debts Purchased Account or
the Current Account.     (2)   Venture shall make appropriate accounting entries
on the Transfer Date to effect the transfer of the Purchase Price of a Debt from
the Debts Purchased Account to the credit of the Current Account. The Transfer
Date shall be:



  (i)   where it is specified in paragraph 8 of the Schedule that Venture is to
collect the Debts:-



  (a)   and where the relevant remittance is by Sterling cheque or Bill of
Exchange drawn on or accepted for payment at a bank in the United Kingdom:
whichever is the later of the day Venture lodges the instrument of payment with
its banker for collection or the day the instrument of payment shall be payable
or the day Venture shall identify such payment as being in respect of a specific
Notified Debt;     (b)   but where the relevant remittance is by cheque or Bill
of Exchange otherwise than in Sterling and/or by cheque or by Bill of Exchange
drawn on or accepted for payment at a bank not in the United Kingdom: whichever
is the later of either the day Venture receives notice it has received value for
such remittance or the day Venture shall identify such payment as being in
respect of a Notified Debt;     (c)   but where the payment is made by an
electronic funds transfer direct to Venture’s bank account: whichever is the
later of either one Working Day after it is credited to such account or the day
Venture shall identify it to be in respect of a specific Notified Debt;    
(d)   but where it is specified in paragraph 5 of the Schedule that the general
nature of this Agreement is “With Bad Debt Protection” and the Purchase

 
2

 



--------------------------------------------------------------------------------



 



      Price of a Credit Approved Debt shall not have been transferred to the
Current Account: whichever is the earlier of five Working Days after the end of
the fourth calendar month following the end of the month in which the Debt shall
have fallen due for payment or five Working Days after Venture receives
confirmation of the Insolvency of the Debtor, (except in respect of Export Debts
when it shall be the date referred to in the rider to the Schedule — as varied
at Venture’s discretion from time to time — by reference to the country to which
the relevant invoice is addressed); or



  (ii)   where it is specified in paragraph 8 of the Schedule that the Client is
to act as Agent of Venture:-



  (a)   one Working Day after the credit of the relevant remittance to the bank
account, established by Venture for the purpose of receiving such remittances;
or     (b)   where it is specified in paragraph 5 of the Schedule that the
general nature of this Agreement is “With Bad Debt Protection” and the Purchase
Price of a Credit Approved Debt shall not have been transferred to the Current
Account and the Client has provided evidence of the validity of the Debt and of
compliance with the matters referred to in clause 12(4)(i)(c):- five Working
Days after Venture shall receive confirmation of the Insolvency of the Debtor,
(except in respect of Export Debts when it shall be the date referred to in the
rider to the Schedule — as varied at Venture’s discretion from time to time — by
reference to the country to which the relevant invoice is addressed).



  (3)   Where the Purchase Price of a Debt is to be transferred in accordance
with clause 7(2)(i)(d) or 7(2)(ii)(b) Venture may prior to such transfer deduct
the amount of any Client Bad Debt Risk but so that the total amount so deducted
in relation to a single debtor shall not exceed the amount specified in
paragraph 14 of the Schedule.     (4)   If, following receipt of an instrument
of payment from a Debtor, but prior to receipt of notification of its clearance
for fate, Venture shall have transferred the Purchase Price of a Debt to the
Current Account, then Venture shall be entitled to reverse such accounting
entries on notification that the instrument has failed to be so cleared for
fate.     (5)   In maintaining the Debts Purchased Account, Venture shall be
entitled to debit thereto any discount, allowance or other deduction nature
claimed by a Debtor at the time of making payment of any Debt to Venture and
shall give notice thereof to the Client. However, upon written notice of
objection by the Client within 14 days of such notice the deduction shall be
credited back to the Debts Purchased Account and shall be treated as a
Disapproved Debt.     (6)   The Client may at any time request Venture to pay to
the Client, but in each case subject to Venture’s right of set-off:



  (i)   any amount standing to the credit of the Client on the Current Account;
or     (ii)   amounts up to the equivalent of the Availability.



      Any payment made by Venture shall be sent in a sterling cheque by post
either to the Client or to any bank account of the Client or, if the Client and
Venture so agree verbally or in writing, shall be made by Bankers Automated
Clearing System (sometimes known as BACS). If the Client and Venture agree
verbally or in writing that instead of payment by cheque or BACS

 
3

 



--------------------------------------------------------------------------------



 



      that Venture may make payments by the Clearing House Automated Payment
System (sometimes known as “CHAPS”) then the Purchase Price shall be adjusted by
a Supplementary Discount Charge and Venture shall be entitled to a transaction
charge, (the amount of which shall be advised by Venture from time to time) in
respect of each payment. Any payment shall be debited to the Current Account on
the day Venture shall send a cheque or on the day Venture gives instructions to
its bank for a payment by BACS or CHAPS.     (7)   Venture shall send or make
available to the Client a statement of its accounts with the Client not less
than once in each month or at such other intervals as may be agreed. Such
statement shall be treated as correct and binding on the Client, except for
manifest errors or errors in law or any error notified by the Client to Venture
within fourteen days of its despatch.     (8)   Venture shall at any time be
entitled to debit to the Current Account all liabilities of the Client to
Venture, whether or not arising under this Agreement, present, future,
contingent or prospective (including liability to Venture as the customer of
another Client of Venture or for Value Added Tax). Where the amount can not be
immediately ascertained Venture shall be entitled to make a reasonable estimate
thereof. Until such liabilities shall be so debited Venture may set off the
amount thereof against amounts payable to the Client.

8 FOREIGN CURRENCY DEBTS



  (1)   For the purpose of computing the Purchase Price of a Foreign Currency
Debt and crediting it to the Debts Purchased Account in accordance with clause
7(1) Venture shall be entitled to use the Conversion Rate on the day it is so
credited.     (2)   For the purpose of transferring the Purchase Price of a
Foreign Currency Debt to the Current Account in accordance with clause 7(2)
Venture shall be entitled to use the Conversion Rate on the Transfer Date. If
the converted amount of the Debt transferred is more than the converted amount
of the Purchase Price of that Debt, the difference shall be treated as an
increase in the Purchase Price and if it is lower the difference shall be
treated as a reduction in the Purchase Price.     (3)   On Recourse or
Reassignment of any Foreign Currency Debt, the Repurchase Price shall be
computed by reference to the Conversion Rate applied in crediting the Purchase
Price to the Debts Purchased Account.

9 FACTORING FEES, DISCOUNT CHARGES, BANK AND OTHER CHARGES



  (1)   Venture shall, upon delivery of a Notification, be entitled forthwith to
charge a Factoring Fee equivalent to the percentage specified in paragraph 15 of
the Schedule (or such other percentage or amounts as may be agreed by the
parties in writing) of the notified value of such Debt and credit notes before
the deduction of any discount or other allowance allowed or allowable at any
time to the Debtor. Venture shall immediately debit the Factoring Fee to the
Current Account.     (2)   If the total Factoring Fees during the period of
three months immediately following the occurrence of a Right of Immediate
Termination shall be less than the total Factoring Fees during the period of
three months ended immediately before such right shall arise, then the Client
shall pay to Venture a sum equal to the difference or Venture may debit the same
to the Current Account. This shall be payable even if this Agreement shall end
before the expiry of the three months and shall not affect any other rights of
Venture arising out of such events. Should a Collection Transfer Fee become
payable pursuant to clause 12(4)(ii) the relevant percentage for calculating the
Factoring Fee in respect of all Debts Notified thereafter shall be the
percentage stated in paragraph 17(ii) of the Schedule as being the Revised
Factoring Fee, in substitution for that appearing in paragraph 15 of the
Schedule.

 
4

 



--------------------------------------------------------------------------------



 



  (3)   The Discount Charge to be deducted in computing the Purchase Price of
each Debt, in relation to which a Prepayment shall be made, shall be equivalent
to the rate per annum specified in paragraph 16 of the Schedule (or such other
rate as may be agreed by the parties in writing) calculated daily, with monthly
rests, on the amount of such Prepayment from the date on which it is debited to
the Current Account until four Working Days after the Transfer Date. For
administrative convenience Venture may calculate the Discount Charge by
reference to the Funds in Use at the end of each day. The total of the Discount
Charges so calculated shall then be debited monthly.     (4)   Venture shall be
entitled to debit the Current Account and / or the Debts Purchased Account with:



  (i)   all bank charges incurred by Venture in respect of an instrument of
payment not cleared for fate as described in Clause 7(4) for a Debt which is not
a Credit Approved Debt;     (ii)   all banking charges and other costs and
expenses it may incur in relation to any account to which it directs that any
payments by Debtors shall be credited;     (iii)   such other charges or fees as
are referred to in the Schedule or any rider to the Schedule and all bank
charges incurred in collecting Export Debts and converting the proceeds of a
Foreign Currency Debt into Sterling;     (iv)   any amount due to Venture in
relation to the matters referred to in clauses 14 and 18(2)(v);     (v)   any
other amounts due to Venture.



  (5)   Any amount debited to the Current Account shall be treated as a
Prepayment for the purpose of calculating the Discount Charge.     (6)   All
charges and fees to which Venture shall be entitled under the terms of this
Agreement shall be calculated or charged exclusive of value added tax. Value
added tax shall be payable upon issue by Venture of a value added tax invoice.

10 DISPUTES AND CREDIT NOTES



  (1)   If a Debtor disputes its liability to pay the full Notified amount of
any Debt (less any discount or allowance approved by Venture) the Client shall
forthwith notify Venture of such dispute (if the same has not already been
advised to the Client by Venture) and undertakes:



  (i)   to use its best endeavours promptly to settle every such dispute,
subject to the right of Venture itself to settle or compromise any such dispute
or to require that the Client should settle or compromise it on such terms as
Venture may in its absolute discretion think fit;     (ii)   to perform promptly
all further and continuing obligations of the Client to the Debtor under any
Sale Contract and to give evidence to Venture of such performance and to agree
that in the event of the failure of such performance Venture may itself perform
such obligations at the expense of the Client;     (iii)   to issue promptly all
credit notes due in respect of Debts and to Notify same within three Working
Days of issue subject to the right of Venture to require that no credit note
shall be authorised or issued without Venture’s consent and that the originals
of such credit notes shall be sent to Venture;

 
5

 



--------------------------------------------------------------------------------



 



         and the Client shall be bound by anything done by or at the direction
of Venture in accordance with this sub-clause (1), including any corresponding
reduction in the Purchase Price.     (2)   (i)   The amount of every credit note
Notified pursuant to clause 10(l)(iii) shall be treated as a reduction of the
Purchase Price of the Debt to which the credit note relates and shall be debited
to the Debts Purchased Account.



  (ii)   The Client shall, if requested by Venture, give Venture a cheque, in
favour of Venture, drawn on a London clearing bank for the amount of the credit
note. On collection of the cheque its amount shall be credited to the Current
Account.

11 DISAPPROVED DEBTS



  (1)   A Debt shall become a Disapproved Debt:



  (i)   if (when aggregated with all other Outstanding Debts owing by the same
Debtor) it is not for the time being within the Funding Limit or within the
Debtor Concentration; or     (ii)   where paragraph 5 of the Schedule specifies
that the general nature of this Agreement is “Without Bad Debt Protection” — at
any time after the expiry of the recourse period specified in paragraph 13 of
the Schedule; or     (iii)   where the cost and expense in effecting its
collection shall, in Venture’s view, exceed its Purchase Price (except Credit
Approved Debts) — at any time after Venture takes that view; or     (iv)   where
the Debtor claims to be unable to pay because of any laws, rules or regulations
having the force of law (other than arising solely from the Debtor’s Insolvency)
— at any time after such claim is made; or     (v)   where it is the subject of
a dispute described in clause 10 (1) — when such dispute arises; or     (vi)  
where there is a breach of warranty or undertaking given by the client — at the
time of such breach; or     (vii)   where it is (or is required to be) notified
separately in accordance with clause 6 (3) - at the time when such notification
is (or should be) made; or     (viii)   where it does not fall within paragraph
6 of the Schedule — at the time that such Debt comes into existence; or    
(ix)   Upon Venture exercising its rights under clause 19(2).



  (2)   Venture shall have Recourse in respect of:



  (i)   a Debt which is a Disapproved Debt because of clause 11 (l)(v) — at any
time after the sixtieth day after the arising of the dispute;     (ii)   any
other Disapproved Debt — at any time after the day on which it is due for
payment or the day of its Disapproval;     (iii)   any Debt which is not a
Credit Approved Debt where paragraph 5 of the Schedule specifies that the
general nature of this Agreement is “With Bad Debt Protection” — at any time
after the day on which it is due for payment;

 
6

 



--------------------------------------------------------------------------------



 



  (iv)   the amount of any Client Bad Debt Risk — at the time it is deducted
from the Purchase Price of a Debt in accordance with clause 7(3).

12 NOTICES TO AND COLLECTIONS FROM DEBTORS



  (1)   Whilst the ownership of any Debt remains vested in Venture or any Debt
is held in trust for Venture pursuant to Clause 5, Venture shall have the sole
right to enforce payment of and determine whether such Debt shall be collected
by Venture or by the Client (as the agent of Venture) and to institute, carry
on, defend or compromise proceedings in its own name or the name of the Client
in such manner and upon such terms as it may in its absolute discretion think
fit. The Client shall co-operate in such enforcement, collection or proceedings
and in the recovery of any Transferred Goods.     (2)   Where paragraph 7 of the
Schedule specifies that notice of assignment shall be given such notice shall
state, inter alia, that the Debt to which it relates has been purchased by and
assigned to Venture and the Client undertakes:-



  (i)   in respect of every Debt vesting in Venture, to give such notice in the
manner and form prescribed by Venture; and     (ii)   to use its best endeavours
to ensure that each Debtor makes payment in accordance with such notice and,
without affecting such obligation, at its own expense to despatch a letter in
terms stipulated by Venture to any Debtor ignoring such notice or any part
thereof and to send to Venture a copy of each such letter.



  (3)   Even though paragraph 7 of the Schedule specifies that no notice of
assignment shall be given Venture may, at any time by notice to the Client,
require that the Client shall forthwith give the notices prescribed in Clause
12(2) in such form and manner as Venture may direct.     (4)   Where there is
reference to “Agent” in paragraph 8 of the Schedule:



  (i)   Venture hereby appoints the Client as the agent of Venture, until notice
to the contrary and without prejudice to Venture’s rights pursuant to Clause
12(1), for the purpose of administering the accounts of Debtors and procuring
the collection of Debts for the benefit of Venture. The Client hereby accepts
such appointment and undertakes:



  (a)   to act promptly and efficiently in carrying out such tasks; and    
(b)   not to hold itself out as the agent of Venture, except while the
provisions of this clause 12(4) apply, and while such provisions apply not to
hold itself out as the agent of Venture for any other purpose; and     (c)   to
obtain the prior written approval of Venture to the debt collection procedures
to be adopted and shall at all times adhere to these and obtain approval to any
variations; and     (d)   to furnish Venture, by such date in each month as
Venture may direct, with copies of such records, statements and accounts of
Debtors and such reconciliation’s to the Debts Purchased Account as Venture may
require.



  (ii)   Venture may, at any time by notice to the Client, withdraw such
appointment. Upon or at any time after such withdrawal Venture shall be entitled
to debit the Current Account with the Collection Transfer Fee calculated in the
manner specified in paragraph 17(i) of the Schedule.

 
7

 



--------------------------------------------------------------------------------



 



  (5)   The Client shall at its own cost forthwith deliver to Venture or, if so
required by Venture, directly to a bank account designated by Venture the actual
cash, cheque, instrument or payment received by the Client in or on account of
the discharge of each Debt. Until so delivered, the Client shall meanwhile hold
such cash, cheque, instrument or payment in trust for Venture. The Client shall
not deal with, negotiate or pay the same into any bank account unless so
directed by Venture. If it be necessary for any instrument to be endorsed to
enable Venture to receive payment then the Client shall endorse the same prior
to its delivery to Venture. If so required, the Client shall give an indemnity
to Venture’s bankers in respect of “account payee” cheques made payable to the
Client and so endorsed.     (6)   Any Transferred Goods shall be notified by the
Client to Venture and shall be set aside and marked with Venture’s name as
owner. Venture shall have the right without notice to the Client to take
possession of and sell any Transferred Goods upon such terms and at such prices
as Venture may in its absolute discretion decide.

13 CREDIT LIMITS AND ALLOCATION OF PAYMENTS



  (1)   Credit Limits will be established by Venture only where Paragraph 5 of
the Schedule specifies that the general nature of this Agreement is to be ‘With
Bad Debt Protection’.     (2)   Any Credit Limit may, in Venture’s absolute
discretion, be increased, reduced or cancelled by Venture at any time. Any
increase must be by written or electronic notice to the Client or by making the
same available by electronic interrogation of Venture’s computer. Any such
change shall take immediate effect, except that no reduction or cancellation
shall affect any Debt which:



  (i)   shall have arisen from Goods Delivered before the service of notice on
the Client of such reduction or cancellation; and     (ii)   at the time of such
service shall be (when totalled with all other Debts owing by the Debtor) within
the Credit Limit.



  (3)   Where two or more Debts are owing by the same Debtor they shall be
treated as falling within the Credit Limit in the order in which they are
Notified.     (4)   When a Credit Approved Debt shall be discharged by a Debtor
then the next Debt in the order referred to in clause 13(3) shall become a
Credit Approved Debt to the extent that it falls within a Credit Limit.    
(5)   When Credit Approved Debts and other Debts are owing by the same Debtor
Venture shall have the right to allocate any payment by the Debtor or any credit
or allowance granted by the Client to the Debtor or any sum by way of dividend
or benefit in satisfaction of any Credit Approved Debt in priority to any other
Debt, despite any contrary allocation by the Debtor or the Client.     (6)   The
Client shall not disclose to the Debtor or any third party the amount of or
absence of any Credit Limit or the reasons for such Credit Limit.

14 CREDIT BALANCES

The Client hereby irrevocably authorises Venture to make payment to any Debtor
on account of or in settlement of any credit balance appearing on its account in
the records of Venture, whether such credit balance arises from the issue of a
credit note by the Client or otherwise. Until such payment shall be made by
Venture any such credit balance shall be a prospective liability of the Client
to Venture.

 
8

 



--------------------------------------------------------------------------------



 



15 RECOVERY OF VALUE ADDED TAX



  (1)   For the purpose of enabling the client to recover from H.M. Customs and
Excise any value added tax included in any Credit Approved Debt unpaid for such
period as would have enabled the Client to make a claim for value added tax bad
debt relief but for its assignment to Venture, the following provisions shall
apply.     (2)   Venture may reassign the Debt to the Client for a consideration
equal to the amount of value added tax included in the Debt and any dividend or
benefit recovered. The Client also irrevocably authorises Venture in the name of
the Client to submit a proof of debt in the estate of the relevant Debtor.    
(3)   The Client shall immediately upon receipt pay to Venture (or in Venture’s
absolute discretion Venture may debit the Current Account with) and meanwhile
hold in trust for Venture the amount of any dividend or other benefit received
or receivable in reduction of such Debt.     (4)   On the Transfer Date Venture
may set off against the Purchase Price of an Outstanding Credit Approved Debt
the amount of any value added tax included in the Debt.     (5)   Any payment by
Venture to the Client in respect of a Credit Approved Debt shall not discharge
the consideration due from the Debtor to the Client for the taxable supply.

16 CLIENT’S ACCOUNTS AND RECORDS



  (1)   Whether or not the Client is a body corporate, it shall provide for
Venture:



  (i)   a signed copy of its and in addition such Associates’ audited balance
sheet and accounts as Venture may require for each year or accounting reference
period (as defined in the Companies Act 1985) ending during the currency of this
Agreement, within six months of the end of such period (and shall promptly
advise Venture of any change to its accounting reference period); and     (ii)  
such other accounts or statements of its financial position or affairs as
Venture may at any time require.



  (2)   The Client, if so required by Venture, shall procure at its own expense
that the Client’s auditors report directly to Venture on any matters relating to
the financial affairs of the Client.     (3)   The Client shall promptly provide
Venture (at the Client’s expense) with such of the Financial Records included in
the Related Rights or copies of them and of any other records or documents of
the Client as Venture may at any time require or any other evidence of the
performance of Contracts of Sale.     (4)   Any official or duly authorised
representative or agent of Venture may at any time (at the Client’s expense)
enter upon any premises at which the Client carries on business and inspect
and/or take copies of the Financial Records or other records or documents of the
Client.     (5)   The Client shall permit or procure the verification of Debts
in such manner as shall be determined by Venture in its absolute discretion.

 
9

 



--------------------------------------------------------------------------------



 



17 POWER OF ATTORNEY



  (1)   The Client hereby irrevocably appoints Venture and the Directors and the
Company Secretary and every other officer for the time being of Venture jointly
and each of them severally to be the Client’s attorney in the name of the Client
to execute such deeds or documents and to complete and endorse such instruments
and to institute or defend such proceedings and to perform such other acts as
Venture may consider requisite in order to perfect Venture’s title to any Debt
or Related Rights and to secure performance of any of the Client’s obligations
under this Agreement or under any Sale Contract or to obtain payment of Debts.  
  (2)   Venture or its Directors and the Company Secretary and every other
officer of Venture for the time being are empowered to appoint and remove at
will any substitute attorney or agent for the Client in respect of any of the
matters referred to in clause 17(1).     (3)   The Client agrees to ratify and
confirm whatever Venture or its Directors or Company Secretary or Officers
substitutes and agents shall lawfully do pursuant to the above power of
attorney.

18 WARRANTIES AND UNDERTAKINGS OF THE CLIENT



  (1)   In addition to and without affecting any other undertaking given
elsewhere in this Agreement the Client warrants and the same shall be deemed
repeated on the delivery of each Notification, namely:



  (i)   that save as disclosed by the Client to Venture in writing no
disposition, charge, trust or Encumbrance (whether created by the Client or
otherwise) affects or may affect any of the Debts or Related Rights vesting in
Venture and that no supplier to the Client has or may have any claim to any such
Debt or Related Rights, whether or not by equitable tracing right;     (ii)  
that before entry into this Agreement the Client has disclosed to Venture every
fact or matter known to the Client which the Client knew or should reasonably
have known might influence Venture in any decision:



  (a)   whether or not to enter into this Agreement; or     (b)   to accept any
person as a guarantor or indemnifier for the Client’s obligations to Venture; or
    (c)   as to the terms of this Agreement; or     (d)   as to the making of
any Prepayment; or     (e)   the designation of any Debt as a Credit Approved
Debt.



  (2)   The Client undertakes to Venture:



  (i)   to disclose promptly to Venture any such fact or matter of which the
Client becomes aware during the currency of this Agreement, including (without
affecting the generality of clause 18(l)(ii)) any change or prospective change
in the constitution or control of the Client or of any guarantor or indemnifier
of the Client’s obligations to Venture or any prospective security right to be
created by the Client affecting any of its assets;

 
10

 



--------------------------------------------------------------------------------



 



  (ii)   immediately after notifying Venture of any Debt, to make an appropriate
entry in the Client’s Financial Records regarding the sale of such Debt and in
all cases in which the Client acts as agent of Venture pursuant to clause 12(4)
to ensure that all accounts and records relating to Debtors are clearly marked
that the Debts so recorded thereon have been sold to Venture;     (iii)   to
indemnify Venture against all costs and expenses (including administrative
costs, legal fees, disbursements, opponent’s and third party’s costs) incurred
by Venture in enforcing or attempting to enforce payment and collection of all
Debts (other than Credit Approved Debts) and in settling or compromising any
dispute or claim (whether justified or not) by a Debtor;     (iv)   to pay to
Venture all costs and expenses incurred by Venture in entering into this
Agreement and in enforcing its terms or in obtaining a release or waiver in
respect of the matters referred to in clause 18(l)(i);     (v)   to indemnify
Venture against all claims actions and demands made by any Debtor against
Venture and all costs interest and expenses arising therefrom except where the
same arises solely from the misconduct of Venture;     (vi)   to ensure that all
statements contained in and all signatures appearing on every order, invoice and
other documents (including in particular all Notifications) supplied to Venture
as evidence of or relating to the Debt are true and genuine;     (vii)   that it
will not transfer in whole or in part any of its business to any other person
nor will it enter into any arrangements or agreements under which any other
person issues invoices to customers of the business in respect of the Client’s
business; and     (viii)   to procure that none of the Client’s subsidiaries or
its holding company (as defined in section 736 of the Companies Act 1985) or any
of its associates (as defined in section 435 of the Insolvency Act 1986) will
charge, sell, discount, factor, dispose of or otherwise deal with their debts
(other than with Venture) without the prior written consent of Venture.



  (3)   The inclusion of any Debt in a Notification (other than a Notification
pursuant to clause 6(3)) or in any report made to Venture pursuant to clause
12(4)(i)(d) shall be treated as a warranty by the Client that:



  (i)   the Sale Contract does not include any prohibition against the
assignment of the Debt;     (ii)   the Goods have been Delivered and the Debt is
a legally binding obligation of the Debtor for the Notified amount and has
arisen from a Sale Contract made in the ordinary course of the Client’s business
specified in paragraph l(e) of the Schedule which:



  (a)   provides for the invoice to be expressed and payment to be made in a
currency specified in paragraph l(f)(i) of the Schedule and on terms of payment
(which shall be stated on each and every invoice) not more liberal than those
specified in paragraph l(f)(ii) of the Schedule;     (b)   is subject to the law
of a country specified in paragraph l(f)(iii) of the Schedule;     (c)   is not
regulated by the Consumer Credit Act 1974; and     (d)   is otherwise as
approved by Venture

 
11

 



--------------------------------------------------------------------------------



 



      and the Client will not vary or attempt to vary any of the terms of any
such Sale Contract without the prior written consent of Venture;     (iii)   the
Client has no obligations to the Debtor, other than under any Sale Contract and
there exists no agreement between the Client and the Debtor for set-off or for
abatement or whereby the amount of the Debt specified in the Notification may
otherwise be reduced, except in accordance with the terms of the Sale Contract
approved by Venture;     (iv)   the Client is not in breach of any of its
obligations under the relevant Sale Contract and the Debtor will accept the
Goods and the invoice therefor without any dispute or claim, including claims
for release of liability (or of inability to pay) because of force majeure or
because of the requirements of any law wherever applying or of rules orders or
regulations having the force of law in any jurisdiction; and     (v)   the
Debtor has an established place of business and is not an Associate, subsidiary,
co-subsidiary, parent or associated company of the Client or under the same
director or shareholder control as the Client.

19 COMMENCEMENT AND TERMINATION



  (1)   This Agreement shall commence on the Commencement Date and, unless
terminated pursuant to clause 19(2), shall continue for the minimum period set
out in paragraph 3 of the Schedule and thereafter until the expiry of the period
of notice of termination (being not less than that specified in paragraph 4 of
the Schedule) given by either party to the other in writing. Venture may serve
notice of termination at any time. The Client may serve notice of termination at
any time on or after the last day of such minimum period.     (2)   If any of
the following events happen, Venture shall have the right by notice to the
Client to terminate this Agreement forthwith or at any time thereafter:



  (i)   the Client’s Insolvency or its calling any meeting of its creditors;    
(ii)   the Client’s Onset of Insolvency;     (iii)   the dissolution of any
partnership comprising the Client or any change in the constitution, composition
or legal personality of the Client, whether by death, retirement, amalgamation,
reconstruction, addition or otherwise;     (iv)   the Client’s income or assets
or any part thereof being seized under any execution legal process or distress
for rent or the making or threat of a garnishee order on any person indebted to
the Client or the attachment or attempt of attachment to Outstanding Debts or
any amount owed by Venture to the Client;     (v)   if any of the Client’s
obligations to third parties for the repayment of borrowed money shall be
declared due prior to their stated maturity dates by reason of default or shall
not be paid when due;     (vi)   if at any time the Client (whether or not a
body corporate) is unable to pay its debts as defined in paragraph 123(1) of the
Insolvency Act 1986, or if a statutory demand under the Insolvency Act 1986 be
served on the Client, or if at any time the value of its assets disclosed in any
balance sheet or financial statement shall be less than the amount of its
liabilities (including any contingent or prospective liabilities), or if an
encumbrancer shall take possession of any part of its income or assets, or the
making of any garnishee order on Venture following a judgement against the
Client;

 
12

 



--------------------------------------------------------------------------------



 



  (vii)   the occurrence of any of the events similar to those referred to in
paragraphs (i) to (vi) inclusive of this clause, in relation to any person who
has given a guarantee or indemnity in respect of the Client’s obligations under
this Agreement or the death of any such person or the termination or attempted
termination of any such guarantee or indemnity;     (viii)   any breach of any
covenant or undertaking given by any person in reliance upon which Venture
entered into or continued this Agreement or the withdrawal or attempted
withdrawal of any waiver release or priority given to Venture in relation to any
security right affecting any asset of the Client;     (ix)   the cessation or
threatened cessation of the Client’s business;     (x)   any change in the
business of the Client specified in paragraph l(e) of the Schedule or change in
ownership of 25% or more of the issued shares of the Client as at the date
hereof or any change in the constitution or control of any other person referred
to in clause 18(l)(ii)(b);     (xi)   any breach of any of the Client’s
obligations, warranties or undertakings to Venture whether arising under this
Agreement or any other agreement between Venture and the Client or under any
guarantee or charge given by the Client to Venture or otherwise howsoever
arising; or     (xii)   the failure by the Client to deliver any Notification
for a period in excess of six weeks or the failure to deliver sufficient
Notifications in any period of six consecutive weeks to provide Factoring Fees
to Venture of at least £100 (Pounds Sterling One Hundred) exclusive of Value
Added Tax.



  (3)   Upon or at any time following an event referred to in clause 19(2),
Venture shall have:



  (i)   immediate Recourse in respect of all Outstanding Debts but so that the
ownership of none of such Debts shall vest in the Client until the Repurchase
Price of all such Debts has been received by Venture; and     (ii)   the right
to do any or all of the following:



  (a)   reduce the Prepayment Percentage to zero;
    (b)   demand immediate payment of all Funds in Use;     (c)   treat all
Credit Approved Debts as Disapproved Debts;     (d)   increase the Discount
Charge by 2% (which the Client and Venture agree is an acceptable increase to
compensate Venture for its increased risk in such circumstances)     (e)   treat
Debts which are afterwards Notified as Disapproved Debts.



  (4)   Venture shall have no obligations to pay any sum to the Client following
the Onset of Insolvency of the Client.



  (5)   (i) Following the occurrence of an event referred to in clause 19(2),
Venture shall be entitled to debit the Current Account with the amount of all
and any losses, damage, costs and/or expenses whether actual or contingent
suffered or incurred by Venture (including all additional out of pocket expenses
(of whatsoever nature and howsoever arising) and the cost of all additional
management time and effort expended by

 
13

 



--------------------------------------------------------------------------------



 



      Venture in protecting or enforcing Venture’s rights and interests acquired
pursuant to this Agreement) as a consequence of the occurrence of such event.
For the purposes of calculating the cost of such additional management time and
effort Venture shall apportion the salary costs of its personnel involved on a
pro rata basis according to the time spent by such personnel in managing the
Client’s account taking account only of such time as would not have been spent
by such personnel had such event referred to in clause 19(2) not occurred.    
(ii)   In addition to all other sums payable by the Client under this Agreement
should an event occur which is referred to in clause 19(2) which event has the
consequence of Venture not being able to earn from the Client the fees and
charges provided for in this Agreement for any period between the happening of
such event and the earliest possible date upon which this Agreement could be
validly terminated by notice from the Client, Venture shall be entitled to debit
the Current Account with the amount of such fees and charges which Venture would
have earned during such period had such event not occurred (or where such fees
and charges are incapable of precise calculation, Venture’s reasonable estimate
of such fees and charges calculated in a reasonable manner consistent with the
performance and forecasts of the Client prior to the happening of such event).



  (6)   The Client agrees to be bound by a certificate (except as to manifest
errors or errors in law) signed by the Company Secretary or a Director of
Venture as to:



  (i)   the amount of the losses, damage, costs and/or expenses (actual or
contingent) referred to in clause 19(5)(i) and the fees and charges referred to
in clause 19 (5)(ii) and/or     (ii)   the amount at any time owed by the Client
to Venture or vice versa and however arising.



  (7)   Unless specifically provided to the contrary termination of this
Agreement shall neither affect the rights and obligations of either party in
relation to Debts which are in existence on the date of termination nor the
continued calculation of the Discount Charge. Such rights and obligations shall
remain in full force and effect until duly extinguished.

20 EXCLUSION OF OTHER TERMS AND PRESERVATION OF VENTURE’S RIGHTS



  (1)   This Agreement (including the appendices hereto and the Schedule and any
special conditions set out therein and any procedural steps stipulated pursuant
to clause 20(4)) and any other document executed as a deed by both parties
contains all the terms agreed between Venture and the Client, to the exclusion
of any agreement, statement or representation however made by or on behalf of
Venture prior to the making of this Agreement. In the event of any conflict
between the terms of this Agreement and the procedural steps then this Agreement
shall prevail. Except to the extent provided for in this Agreement, no variation
of this Agreement shall be valid unless it is in writing and signed on behalf of
the Client and signed on behalf of Venture by a Director or the Company
Secretary or by any person from time to time authorised to sign on behalf of
Venture.     (2)   Venture’s rights under this Agreement shall not be affected
in any way by the granting of time or indulgence by Venture to the Client or to
any other person nor by any failure or delay in the exercise of any right or
option under this Agreement or otherwise.     (3)   Venture shall be entitled to
rely upon any act done or document signed or any telex or facsimile or oral
communication sent by any person purporting to act, sign, send or make on behalf
of the Client despite any defect in or absence of authority vested in such
person.

 
14

 



--------------------------------------------------------------------------------



 



  (4)   The Client shall carry out the procedural steps stipulated by Venture
for the efficient working of this Agreement.     (5)   The Client’s obligations
to Venture shall continue without any right of set-off or counterclaim by the
Client against Venture until all moneys due to Venture hereunder have been paid.
    (6)   Venture may supply a copy of this Agreement or any variation of it to
any party having security over the Client’s assets.

       21 COUNTER INDEMNITY



  (1)   Venture will from time to time grant an indemnity (the “Indemnity”) to
its bankers in respect of facilities granted or to be granted to its Clients
(including the Client).



  (i)   In consideration of Venture entering into the Agreement the Client
undertakes:-



  (a)   to pay Venture upon demand any sum which may actually or contingently be
payable by Venture to its bankers under the Indemnity; and     (b)   to
indemnify Venture and keep Venture indemnified and hold Venture harmless against
all losses which may be incurred, suffered, claimed and/or made against Venture
under the Indemnity.



  (2)   The Client irrevocably authorises Venture to debit to any account in the
Client’s name in Venture’s records the whole or any part of:-



  (i)   any sum demanded by Venture pursuant to clause 1 (i) (a) above;    
(ii)   any losses and any sums that may prospectively or contingently become due
under this Indemnity



  (3)   Venture may also set off all and any Losses or sums demanded or due from
the Client against any amount that Venture may at any time owe to the Client.
Where the amount of any Losses or other amount due from the Client cannot be
immediately ascertained then Venture may make a reasonable estimate of them for
the purpose of making such debit or set off.     (4)   The Client agrees that
any request or demand, made upon Venture appearing or purporting to be made by
or on behalf of its bankers, for payment of any sum under the Indemnity shall be
sufficient authority for Venture to make any such payment. Venture need not
enquire whether any such amount shall in fact be due or whether the demand or
request has been properly made.     (5)   Venture may at all times set off and
retain against monies due to the Client under the Agreement such sums as may
actually or contingently be due by Venture to its bankers,

       22 PROVISION OF ELECTRONIC DATA INTERCHANGE SERVICES



  (1)   Venture will provide access via their web site to their Electronic Data
Interchange Facility and on line help screens.     (2)   The Client undertakes
to Venture:



  (i)   to ensure that all Messages it sends are correct and complete;

 
15

 



--------------------------------------------------------------------------------



 



  (ii)   to comply at all times with the requirements and directions appearing
in Venture’s web site;     (iii)   to use the Services only for the Client’s own
needs ;     (iv)   ensure that all persons within the Client’s organisation keep
the security access codes confidential and to change access codes when a person
with such knowledge leaves their organisation;     (v)   to pay to Venture all
charges which Venture may from time to time notify to the Client as being
payable in respect of the provision by Venture at the Client’s request of any
on-site technical assistance in respect of the Services.



  (3)   Commencement

Venture will advise the Client that the Service is available by issuing to the
Client the initial security access code.



  (4)   Mutual Obligations         Each party undertakes:



  (i)   to maintain adequate computer systems (hardware and software) for the
use of the Services and computer record security;     (ii)   to use its best
endeavours to maintain its computer systems virus free;     (iii)   to take
reasonable precautions to prevent unauthorised access to the Services;    
(iv)   to keep secret and confidential the method of operation of the Services,
user identification codes, passwords, test keys, access codes and security
procedures;     (v)   to notify the other promptly if it learns or suspects that
there has occurred any failure or delay in receiving or transmitting any
Message, any error or fraud in affecting the sending or receiving of any Message
or any programming error or defect or corruption of any Message, and to
co-operate with the other party in trying to remedy the same;     (vi)   to take
all such appropriate steps and establish and maintain all appropriate procedures
so as to ensure that as far as reasonably practicable Messages are properly
stored, are not accessible to unauthorised persons, are not altered, lost or
destroyed, and are capable of being retrieved only by properly authorised
persons;     (vii)   to ensure that any Message containing confidential
information as designated by the sender of the Message is maintained by the
recipient in confidence and is not disclosed to any unauthorised person or used
by the recipient other than for the purposes of the business transaction to
which it relates. Messages shall not be regarded as containing confidential
information to the extent that such information is in the public domain, or the
recipient is already in receipt of it prior to transmission by the sender or
receives the information from a third party entitled to disclose it. Any
authorised disclosure to another person shall be on the same terms as to
confidentiality as required by the sender or as contained in this clause;    
(viii)   upon becoming aware of any breach of security in relation to any
Message or the Electronic Data Interchange Facility, or in relation to the
procedures implemented under this clause, to immediately inform the other party
to this Agreement of such

 
16

 



--------------------------------------------------------------------------------



 



      breach and shall use all reasonable endeavours to rectify the cause of
such a breach as soon as possible;     (ix)   to notify the other party
immediately if it knows of or suspects any misuse or likely misuse of, or breach
or likely breach of secrecy in respect of the Services, any Message (or any part
thereof) or any passwords, access codes or other similar information.



  (5)   Where permitted by law, the parties may apply special protection to
Messages by encryption thereof or by any other agreed means.     (6)   Logging &
Copyright



  (i)   Venture’s Master Log of Messages and data received or transmitted by
Venture shall in the absence of manifest error, be conclusive proof and evidence
of the Messages sent or received by Venture in connection with or referable to
the Services and of the constituents of such Messages and the times at which
they were sent or received.     (ii)   The copyright and all other rights in
Venture’s web site and in any software used or provided by Venture or Venture’s
licensors in connection with Venture’s web site or the Services shall at all
times remain vested in Venture, or if the terms of any contract that Venture has
with any licensor, otherwise specified, in such licensor. The Client will not
copy any of the same without Venture’s prior written consent.



  (7)   Liability



  (i)   Every message sent by the Client must identify the sender. Venture may
accept and act upon any message ostensibly sent by the Client even though it may
not originate from the Client or the person purporting to send the message shall
lack authority and Venture shall be under no obligation to enquire as to any
such matter;     (ii)   The Client accepts that data available through the
Services will be subject to change during the hours of business each day,
particularly the details of items posted to the accounts of the Client with
Venture and Venture shall not in any circumstances whatsoever have any liability
to the Client for a change in such data occurring after the Client shall have
acted in reliance thereon. In particular the Client should under no
circumstances initiate payment to any third party based upon a message
purporting to show that monies may be drawn by the Client from Venture. Venture
shall confirm in accordance with its normal procedures the transmission of
payments to the Client which payments shall only be made in accordance with the
terms of the Agreement;     (iii)   Venture shall not be liable for or in
respect of any loss or damage or any failure to comply, or any delay in
complying with its obligations hereunder or any other obligation in respect of
the Services which is caused directly or indirectly by;



  (a)   any downtime, unavailability, failure or malfunction of any computer
hardware equipment or software, or of any telephone line or other communication
system, service, link or equipment, whether the property of Venture or the
Client or any Internet service provider or any other party;     (b)  
suspension, alteration or withdrawal of the Services;     (c)   any error,
discrepancy, corruption, incorrect formatting of or ambiguity in any Message
received by Venture;

 
17

 



--------------------------------------------------------------------------------



 



  (d)   industrial dispute, abnormal operating conditions, act or omission of
the Client or any third party;     (e)   force majeure;



  (iv)   Venture shall not be liable to the Client for any consequential,
special secondary or indirect loss or damage or any loss of or damage to
goodwill, profits or anticipated savings suffered by the Client by reason of any
of the matters referred to in clause 22.4 (1) to (ix) inclusive (however
caused);     (v)   The Client hereby agrees to indemnify Venture and keep
Venture indemnified against all liabilities, damages and expenses arising out of
the transmission or the receipt by Venture of incorrect, corrupted, ambiguous or
inaccurate Messages (however caused);     (vi)   All terms and conditions
implied into this Agreement by law are expressly excluded to the fullest extent
permissible by law;     (vii)   Nothing in this clause 22.6 shall operate to
excuse Venture from liability for loss or damage caused to or suffered by the
Client which loss or damage is directly attributable to the negligence or fraud
of any of Venture’s officers.



  (8)   Messages



  (i)   Each party agrees to accord each Message the same status as would be
accorded to a document or to information sent other than by electronic means,
unless each such Message can be shown to have been corrupted during or upon
transmission to Venture;     (ii)   Where there is evidence that a Message has
been corrupted or if any Message is identified or capable of being identified as
incorrect it shall be re-transmitted by the sender as soon as practicable with a
clear indication that it is a corrected Message. Any liability of the sender
which would otherwise accrue from the sender’s failure to comply with the
provisions of this clause 22.8(ii) shall not accrue if clause 22.8(iii) applies;
    (iii)   Notwithstanding clauses 22.8(i) and 22.8(ii) Venture will not be
liable for the consequences of an incomplete or incorrect Message if the error
is or should in all the circumstances be reasonably obvious to the Client. In
such event the Client must immediately notify Venture thereof;     (iv)   If the
recipient has reason to believe that a Message is not intended for him he should
notify the sender and should delete from his system the information contained in
such Message but not the record of its receipt.



  (9)   Suspension and Withdrawal



  (i)   Venture shall have the right without liability to the Client and without
notice, at any time and from time to time, to suspend the operation of the
Services whereupon no further Messages shall be sent or enquiries made by either
party until Venture has agreed to re-activate the Services;     (ii)   This
service can be suspended or withdrawn for any reason, clauses 22.(1), 22.(2) and
22.(9) shall survive withdrawal of this Service;

 
18

 



--------------------------------------------------------------------------------



 



  (iii)   Withdrawal of this service shall not affect any action required to
complete or implement Messages, which are received by either of the parties
prior to such withdrawal.



  (10)   General         Venture shall provide to the Client a telephone number
and e-mail address for access to Venture’s “help desk” support for the Services.
Venture is not bound to maintain the availability of the “help desk” and when
available the “help desk” will be staffed by Venture only during Venture’s
normal business hours. The “help desk” will only provide assistance with regard
to the Services and not in respect of any other software applications.

23 CONSTITUTION AND PLURALITY OF CLIENT



  (1)   If the Client comprises a partnership:



  (i)   references to the Client in clauses 12(5), 19(2) and 19(4) shall be
treated as references to any one or more of the partners;     (ii)   all
undertakings and warranties given to Venture shall be treated as having been
given by every one of the partners;     (iii)   the liability of the partners to
Venture shall be joint and several and Venture may release or compromise with
any one or more of the partners, without affecting its rights against the
others;     (iv)   Venture may in its absolute discretion treat any notice to or
demand on any one or more of the partners as notice to or demand on them all and
any notice to Venture by any one or more of the partners as notice by them all;
    (v)   all the persons who have executed this Agreement warrant that all the
present partners of such partnership are named herein and without prejudice to
Venture’s rights will advise Venture of any changes.



  (2)   If the Client is an individual or a partnership (and not a body
corporate):



  (i)   except as provided in clause 19(2) this Agreement and all the terms
hereof shall remain in full force and effect notwithstanding any change in the
constitution of the Client whether by death retirement addition or otherwise;  
  (ii)   the Client shall fully co-operate with Venture, when requested, to
enable this Agreement to be registered at the Bills of Sale Registry;    
(iii)   the Client consents to Venture storing and processing information about
the Client on Venture’s and/or the ABN AMRO Holdings NV’s computers and in any
other way. The Client is aware that this will be used by Venture and other
companies in the ABN AMRO Holdings NV to decide whether to continue with this
Agreement or to vary its terms, for training purposes, credit or financial
assessments, market and product analysis, making payments, recovering monies and
preparing statistics. Information about the Client may also be used so that
Venture can develop, improve and market its services to the Client and other
clients and to protect Venture’s interests (including establishing credit limits
for the benefit of other clients or obtaining settlement of any liability of the
Client to Venture). Venture may also use such information to prevent fraud and
money laundering.

 
19

 



--------------------------------------------------------------------------------



 



  (iv)   Venture will tell the Client if Venture makes a significant decision
about the Client solely using an automatic decision making process. The Client
can them request a review by Venture.     (v)   Venture may from time to time
make searches of the Client’s record at one or more trade, credit reference or
fraud prevention agencies. The Client’s record with such agencies includes
searches made and information given by other businesses. The details of
Venture’s search(es) will be kept by such agencies.     (vi)   Venture may give
information about the Client, its finances, this Agreement and any Debts sold to
Venture to:-



  (a)   Venture’s or the Client’s insurers — so they can quote for and issue any
policy or deal with any claims     (b)   the Department of Trade and Industry in
connection with an application under the Small Firms Loan Guarantee Scheme    
(c)   any guarantor or indemnifier of this Agreement — so they can assess their
obligations to Venture or so Venture can enforce such obligations     (d)   any
business acting on Venture’s behalf or the Client’s behalf including
accountants, bankers or solicitors — so they can carry out their services to
Venture or the Client     (e)   any business providing a similar service to
Venture to whom the Client may wish to transfer — to facilitate such a transfer
    (f)   any business to whom Venture may wish to transfer the Debts — to
facilitate such transfer     (g)   anyone else to whom Venture transfers its
rights or duties under this Agreement — so they can comply with or enforce this
Agreement     (h)   any introducer — so Venture can advise of income earned and
commission due



      Venture may also give out information about the Client if Venture has a
duty to do so or if the law allows Venture to do so.     (vii)   Unless the
Client objects or has objected Venture (and other members of the ABN AMRO
Holdings NV) may also contact the Client (by letter, telephone, fax or e-mail):



  (a)   about services and products which they consider may be of interest to
the Client; or     (b)   to carry out market research about their services and
products (or those of third parties)



  (viii)   Unless the Client objects or has objected the Client consents to
Venture giving the Client’s name, address, business details and a short
description of the facility contained in this Agreement to:



  (a)   carefully selected/reputable/associated businesses/Group Companies;    
(b)   joint venture partners     (c)   brokers and introducers of business to
Venture Finance Plc     (d)   the Department of Trade and Industry     (e)  
insurers



  (ix)   the Client consents to Venture disclosing or transferring information
held about the Client to countries outside the European Economic Area. The
Client acknowledges its awareness that such countries may not have a level of
data protection equivalent

20



--------------------------------------------------------------------------------



 



      to that of the United Kingdom. These disclosures and transfers will be
made for the purposes of:-



  (a)   debt collecting     (b)   processing     (c)   head office reporting    
(d)   statistical analysis



  (x)   For training and/or security purposes the Client’s phone calls to
Venture may be monitored and/or recorded     (xi)   In respect of information
about its sole trader and partnership Debtors any such information disclosed to
Venture will be accurate and fully comply with the Data Protection Act 1998.



24   ASSIGNMENT OR DELEGATION BY CLIENT       The Client shall not be entitled
to assign or charge or declare a trust over any of its rights or delegate any of
its obligations under this Agreement without the prior written consent of
Venture.   25   NOTICES



  (1)   Any notice or demand to be served or made by Venture under the terms of
this Agreement shall be validly served or made:



  (i)   if handed to the Client or to any officer of or partner in the Client as
appropriate; or     (ii)   if delivered, or sent by facsimile transmission or
post, to the address stated in the Schedule or the address of the Client last
known to Venture or to any address at which the Client carries on business; or  
  (iii)   if sent by electronic mail to the Client’s e-mail address advised to
Venture.



      Notice or demands served personally by Venture shall take effect upon such
service and those made by facsimile shall be treated as being received upon
transmission. Notices sent and demands made by Venture by post or electronic
mail shall be conclusively deemed to have been received no later than 10.00 a.m.
on the next Working Day following the posting or despatch.     (2)   Any notice
to be served on Venture must be in writing and delivered by Recorded Delivery
post to the registered office of Venture or such other office, as Venture shall
notify to the Client for the purpose of this sub-clause. They shall take effect
at the time of delivery so recorded.



26   APPLICABLE LAW       The proper law of this Agreement both as to form and
substance shall be the law of England and the Client hereby submits to the
jurisdiction of the English Courts but without prejudice to the right of Venture
to bring proceedings in the Courts of any territory in which the Client carries
on business or may have assets.

21



--------------------------------------------------------------------------------



 



APPENDIX A - DEFINITIONS

“ABN AMRO Holdings NV”

Any company in which ABN AMRO Holdings NV of the Netherlands has a beneficial
shareholding either directly or indirectly or through any intermediary.

“Administrator”

Any person appointed under Schedule Bl of the Insolvency Act 1986 to manage the
Client’s affairs, business and property.

“Associate”

An associate as defined in paragraph 184 of the Consumer Credit Act 1974 of the
Client or a director or shareholder or employee of the Client.

“Availability”

The lesser of:



(i)   an amount calculated by applying the Prepayment Percentage to the credit
balance on the Debts Purchased Account after deducting therefrom the total value
of Disapproved Debts, or   (ii)   the Review Limit, if any, shown in paragraph
10 of the Schedule and then, as applicable, either:   (iii)   adding thereto the
credit balance on the Current Account, or   (iv)   deducting therefrom the Funds
in Use.

“Base Rate”

The Base Rate set by Venture Bankers subject to a minimum rate of 4%

“Client Bad Debt Risk”

For a Debtor the amount, if any, specified in paragraph 14 of the Schedule which
will be subject to Venture’s rights of Recourse and Reassignment regardless of
the amount of any Credit Limit established in respect of the Debtor and the
designation of Debts as Credited Approved Debts”.

“Collection Transfer Fee”

The fee referred to in clause 12(4)(ii).

“Commencement Date”

The date of the commencement of this Agreement which is specified in paragraph 2
of the Schedule.

“Conversion Rate”

The spot buying rate notified by Venture’s Bankers for the Currency of the
Debts.

“Credit Approved Debt”

If the Schedule states that the general nature of this facility is to be “With
Bad Debt Protection” then any Notified Debt which is (when aggregated with all
other Outstanding Debts owing by the same Debtor):



(i)   for the time being within a Credit Limit;   (ii)   not one in respect of
which the Client is in breach of any obligation under this Agreement;   (iii)  
not in existence on the Commencement Date;   (iv)   not one in respect of which
Venture has Recourse.

shall be a Credit Approved Debt.

“Credit Limit”

A limit established by Venture in its absolute discretion in relation to a
Debtor.

“Current Account”

Any account maintained by Venture in the name of the Client for the recording of
transactions between Venture and the Client.

“Data Log”

The complete record of transmissions exchanged between Venture and the Client
representing Messages.

22

HAMMONDS NOV 03



--------------------------------------------------------------------------------



 



“Debt”

Any book or other debt or monetary claim of any nature due or owing to the
Client (including any financial obligation of a Debtor under a Sale Contract)
together with any applicable tax or duty payable by the Debtor to the Client)
and where the context so admits a part of a Debt.

“Debtor”

Any person, including any body of persons corporate or unincorporate, incurring
any obligation to the Client (whether undera present, future or prospective Sale
Contract or otherwise) and where the context so permits the person having the
duty to administer the Debtor’s estate upon death or Insolvency.

“Debtor Concentration”

The maximum amount of the Outstanding Debts of a single Debtor equivalent to the
percentage specified in paragraph 11 of the Schedule of all Outstanding Debts.

“Debts Purchased Account”

Any account maintained in the records of Venture in the name of the Client for
the purpose of recording the Purchase Price of Debts (together with any Related
Rights pertaining thereto).

“Delivered”

In the case of Goods, means they have been despatched to or to the order of the
Debtor and, in the case of services, means they have been completed.

“Disapproved Debt”

A Debt which is disapproved in accordance with clause 11(1).

“Discount Charge”

The charge for Prepayments (if any) made by Venture.

“Electronic Data Interchange Facility”

An Internet web site and/or any other form of electronic communication and/or
software maintained and made available for the purpose of enabling data to be
transmitted between Venture and the Client.

“Encumbrance”

Any mortgage, charge (whether fixed or floating), pledge, lien, hypothecation,
standard security, assignment by way of security or other security interest of
any kind.

“Export Charges”

A charge in addition to the Factoring Fee for each invoice. Additionally where
the general nature of this facility is “With Bad Debt Protection”, a charge for
each credit application. A list of charges is available on request.

“Export Debt”

A Debt evidenced by an invoice addressed to a Debtor outside the United Kingdom.

“Factoring Fee”

The fee referred to in clause 9(1).

“Financial Records”

The ledgers, computer data, records, documents, disks, machine readable material
on or by which the financial or other information pertaining to a Debt is
recorded or evidenced and any equipment necessary for reading or amending the
same.

“Foreign Currency Debt”

Any Debt which is represented by an invoice expressed otherwise than in Sterling
or is payable otherwise than in Sterling in the United Kingdom in accordance
with the Sale Contract giving rise to it.

23

HAMMONDS NOV 03



--------------------------------------------------------------------------------



 



“Force Majeure”

In relation to any party, any circumstances beyond the reasonable control of
that party (including without limitation, any strike, lock-out or other form of
industrial action).

“Funding Limit”

In relation to a Debtor:- the amount specified in paragraph 12 of the Schedule
or such other amount as Venture may from time to time in its absolute discretion
determine.

“Funds in Use”

The debit balance, if any, on the Current Account arrived at by aggregating all
Prepayments made by Venture to the Client which have been debited to a Current
Account (together with all sums treated as Prepayments by virtue of clause 9(5))
and deducting therefrom the aggregate of Debts transferred to the Current
Account in accordance with clause 7(2).

“Goods”

Any goods, services or work done with materials supplied or hiring which are the
subject of a Sale Contract.

“Insolvency”



(i)   in the case of an individual:- bankruptcy or sequestration;   (ii)   in
the case of a partnership:- winding up by the court or bankruptcy or
sequestration or partnership administration;   (iii)   in the case of a body
corporate:- winding up by the court or voluntary winding up by reason of its
inability to pay its debts or the appointment of an Administrator or of a
receiver of any part or all of its income or assets; and   (iv)   in any case:-
any informal or voluntary arrangement (whether or not in accordance with the
Insolvency Act 1986) with or for the benefit of the general body of creditors of
the individual the partnership or the body corporate.

“Message”

Data and any e-mail or Internet message transmitted electronically between the
parties via the Electronic Data Interchange Facility.

“Notification”

An offer pursuant to Clause 4(1) or a notification of a Debt by the Client to
Venture pursuant to clause 6(2) and a credit note pursuant to clause 10(l)(iii)
and “Notified” and “Notify” shall be construed accordingly.

“Offer”

An unconditional offer by the Client to sell a Debt and its Related Rights to
Venture with full title guarantee to be made in such form and with such evidence
of the performance of the Sale Contract as Venture may specify and where more
than one Debt is at the same time subject to an Offer it shall be treated as an
independent offer to sell to Venture each Debt so offered, which may be accepted
or rejected by Venture entirely at Venture’s absolute discretion.

“Onset of Insolvency”



(i)   in the case of sequestration or bankruptcy or winding up by the court:-
the date of the sequestration award or the presentation of a petition for a
bankruptcy or winding up order respectively;   (ii)   in the case of voluntary
winding up:- the date of the effective resolution for winding up by members of
the body corporate;   (iii)   in the case of the appointment of a receiver or
judicial factor:- the date of his appointment;   (iv)   in the case of the
appointment of an Administrator by the court:- the date of the application to
court for an administration order;   (v)   in the case of the appointment of an
Administrator other than by an application to court for an administration
order:- the earlier of the date of the notice of intention to appoint an
Administrator, or the date of the notice of appointment of the Administrator;

        HAMMONDS NOV 03 24



--------------------------------------------------------------------------------



 



(vi)   in the case of an individual voluntary arrangement:- the earlier of the
date of the application to court for an interim order or the date of the
proposal for an individual voluntary arrangement;   (vii)   in the case of a
company voluntary arrangement:- the date of the proposal for a company voluntary
arrangement; or, in the case of a company voluntary arrangement entered into
pursuant to Schedule AI of the Insolvency Act 1986, the beginning of the
moratorium;   (viii)   in the case of any other arrangement:- the date when it
is made;
  (ix)   in the case of a trust deed for creditors:- the date of its execution.

“Outstanding Debt”

Any Debt which has been included in a Notification and which remains vested in
Venture and unpaid; and “Outstanding” shall be construed accordingly.

“Prepayment”

A payment made by Venture to the Client on account of any Purchase Price (before
the Transfer Date thereof).

“Prepayment Percentage”

The percentage of the Purchase Price of each Debt which is specified in
paragraph 9 of the Schedule or such other higher or lower percentage of the
Purchase Price that Venture may from time to time in its absolute discretion
determine.

“Purchase Price”

The amount payable by Venture to the Client for each Debt (and any Related
Rights) vested in Venture and calculated in accordance with clause 6(1).

“Reassignment”

The transfer of ownership of a Debt from Venture to the Client.

“Recourse”

The right of Venture to require the Client to repurchase a Debt (together with
its Related Rights) at its Repurchase Price or such lesser amount as Venture may
require.

“Recourse Debt”

A Debt in respect of which Venture shall have Recourse as provided in clause
11(2).

“Related Rights”



(i)   all the Client’s rights as an unpaid Client, under the Sale Contract
giving rise to a Debt, other than rights relating to ownership of Goods but
without any obligation on Venture to complete the Sale Contract;   (ii)   the
benefit of all guarantees, indemnities, insurance’s, instruments and securities
given to or held by the Client in relation to such Debt;   (iii)   all cheques,
bills of exchange and other instruments held by or available to the Client in
relation to such Debt;   (iv)   the Financial Records;   (v)   the Transferred
Goods;   (vi)   the right to call for the transfer to Venture of any Goods
(except Transferred Goods) subject to a Sale Contract, except where ownership
thereof has already vested in the Debtor.

“Repurchase Price”

In respect of a Recourse Debt the Notified amount of the Debt or the unrecovered
proportion of it.

“Review Limit”

The maximum Funds in Use as specified in paragraph 10 of the Schedule or as
otherwise agreed by Venture.

“Revised Factoring Fee”

The fee referred to in the final sentence of clause 9(2).

HAMMONDS NOV 03

25



--------------------------------------------------------------------------------



 



“Right of Immediate Termination”

The right of Venture to terminate this Agreement forthwith by notice in the
circumstances described in clause 19(2), whether or not Venture shall have
exercised that right.

“Sale Contract”

A contract for the supply of Goods by the Client.

“Services”

The provision to the Client of an electronic messaging capability and of certain
information via the Electronic Data Interchange Facility for the purposes of
operating the Agreement.

“Sterling”

The lawful currency of Great Britain and Northern Ireland.

“Supplementary Discount Charge”

A sum calculated by applying to the amount of any payment made by Venture to the
Client by CHAPS, as provided by clause 7(6), the rate per annum specified in
paragraph 16 of the Schedule for a period of four calendar days.

“Transfer Date”

The day on which the Purchase Price of a Debt is to be transferred from the
Debts Purchased Account to the Current Account as specified in clause 7(2).

“Transferred Goods”



(i)   Any Goods included in the Sale Contract which shall not have been
Delivered before the Debt relating to such Goods shall have been notified to
Venture in breach of the terms hereof; or   (ii)   Goods which any Debtor shall
reject or shall return to Venture or to the Client or indicate a wish so to do;
or   (iii)   Goods which the Client or Venture recovers from the Debtor.

“United Kingdom”

Great Britain and Northern Ireland, but excluding the Channel Islands and the
Isle of Man.

“Ventures Bankers”

HSBC Bank Plc or such other bank as Venture may from time to time, at its sole
discretion, appoint as its bankers.

“Working Day”

A day when both Venture and the bankers of Venture are both open for the usual
conduct of business.

HAMMONDS NOV 03

26



--------------------------------------------------------------------------------



 



APPENDIX B - INTERPRETATION



(1)   In this Agreement except where the context otherwise requires:



  (i)   the singular shall include the plural and vice versa;     (ii)   any of
the three genders shall include the other two;     (iii)   references to Venture
shall include Venture’s successors and assigns;     (iv)   references to a
“clause” (except where otherwise specified) are to clauses of this Agreement;  
  (v)   references to any statute shall be treated as including its statutory
modification or re-enactment or any relevant subordinate legislation.



(2)   Headings to clauses are for reference only and shall not affect or limit
the meaning or extent of any clause.   (3)   References in the Schedule to
clauses are to clauses of this Agreement and references to the Appendix are to
the Appendix to this Agreement.   (4)   References to “Agreement” shall be
treated as including the Schedule and the Appendices.   (5)   Invalidity and
Severability       In the event of a conflict between any provision of clause 22
of the Agreement and any law regulation or decree affecting clause 22 of the
Agreement then provision of clause 22 of the Agreement so affected shall be
regarded as null and void or shall, where practicable, be curtailed and limited
to the extent necessary to bring it within the requirements of such law
regulation or decree but otherwise it shall not render null and void any other
provision of clause 22 of the Agreement

HAMMONDS NOV 03

27



--------------------------------------------------------------------------------



 



BOARD MINUTE
PURCHASE OF DEBTS AGREEMENT, STOCK LOAN AGREEMENT,
PLANT & MACHINERY LOAN AGREEMENT AND FIXED AND FLOATING CHARGE

Extract from the Minutes of a Meeting of the Board of Directors of Oilgear
Towler Limited (“the Company”), Company Registration Number 00565938 duly
convened, held and constituted at :-

................................................. on
..................................... 200 :

There was produced to the meeting a proposed Agreement for the sale and purchase
or factoring or discounting of debts, (“Agreement”) between Venture Finance PLC
and the Company. There was produced to the meeting a proposed Stock Loan
Facility (“Stock Loan Agreement”) between Venture Finance PLC and the Company.
There was produced to the meeting a proposed Plant & Machinery Loan Facility
(“Plant & Machinery Loan Agreement”) between Venture Finance PLC and the
Company. There was produced to the meeting a form of Fixed and Floating Charge
on the assets of the Company for creation by the Company in favour of Venture
Finance PLC. The terms of the said Agreement, the said Stock Loan Agreement, the
said Plant & Machinery Loan Agreement and the said Charge were approved and it
was resolved that the Company do enter into the said Agreement, the said Stock
Loan Agreement, the said Plant & Machinery Loan Agreement and create the said
Charge and it was considered that entering into the said Agreement, the said
Stock Loan Agreement, the said Plant & Machinery Loan Agreement and the Charge
would be in the interests of and of benefit to the Company.

IT WAS RESOLVED THAT:



1.   The Company do enter into the said Agreement, the said Stock Loan Agreement
and the said Plant & Machinery Loan Agreement in the form now submitted to and
approved; and   2.   The Company create a form of Fixed and Floating Charge on
the assets of the Company in favour of Venture Finance PLC in the form now
submitted to and approved; and   3.   That ............... and
.................. be authorised to sign as a deed the said Agreement, the said
Stock Loan Agreement, the said Plant & Machinery Loan Agreement and the Fixed
and Floating Charge on behalf of the Company.   4.   Venture Finance PLC be
furnished with a certified copy of this resolution.

We certify that the above is a true extract from the Minutes of a Meeting of the
Board of Directors of Oilgear Towler Limited.

Held on
....................................................................................
200

Dated this .......... day of
.......................................................... 200

.........................................................Chairman of Meeting

...................................................................Secretary

 



--------------------------------------------------------------------------------



 



Exhibit 10.3

THE SCHEDULE

(forming part of an agreement for the purchase of Debts between Venture Finance
PLC and the Client named in section l(a) hereof)
All references in this Schedule to definitions shall be those in Appendix A to
this Agreement

         
1
  (a) Name of Client (clause 1 (2)):   Oilgear Towler Limited
 
       

  (b) Trading address of Client:   Electraulic Works

      Oaklands Road

      Rodley

      Leeds

      West Yorkshire       LS13 1LG
 
       

  (c) Country of Incorporation:   England
 
       

  (d) Registered Number:   00565938
 
       

  (e) Nature of Client’s business (clauses 18(3)(ii) and 19(2)(x)):  
Manufacture and Distribution of Fluid Power Solutions
 
       

  (f) Key provisions of Client’s Sale Contract:    

         

  (i) Currency (clause18(3)(ii)(a)):   Sterling and Euro
 
       

  (ii) Terms of payment (clause 18(3)(ii)(a)):   Up to 90 days with maximum
settlement discount of 5%
 
       

  (iii) Governing Law (clause
18(3)(ii)(b)):   England
 
       

         
2
  Commencement Date (clause 19(1) and definition of Commencement Date):    
 
       
3
  Minimum Period of Agreement (clause 19(1)):   Thirty Six Calendar Months
 
       
4
  Period of Notice of Termination (clause 19(1)):   Six Calendar Months
 
       
5
  General Nature of Agreement
(clauses 7(2)(i)(d) and(ii)(b), 11(1)(ii), 11(2)(iii) and 13(1)):   Without Bad
Debt Protection
 
       
6
  Class or description of Debts for approval (clause 11(1)(viii)):   All Debtors

                 
..............
    .......       .......  
    Initial
       Initial        Initial
HSE JUL 02 Finance
               





--------------------------------------------------------------------------------



 



         
7
  Provision for Notice of Assignment (clauses 12(2), and 12(3)):   No notice of
assignment
 
       
8
  Collection Arrangements (clauses 7(2)(i) and (ii), 12(1) and 12(4)):   The
Client shall collect the Debts as Agent of Venture in accordance with Clause
12(4)
 
       
9
  Prepayment Percentage (definition of Availability and definition of Prepayment
Percentage):   80%
 
       
10
  Review Limit (definition of Availability and definition of Review Limit):  
£2,500,000 (Pounds Sterling Two Million Five Hundred Thousand) including the
£250,000 (Pounds Sterling Two Hundred and Fifty) Plant & Machinery Loan and the
£250,000 (Pounds Sterling Two Hundred and Fifty Thousand) Stock Loan.
 
       
11
  Debtor Concentration (clause 1l (l)(i) and definition of Debtor Concentration)
  Up to 35% on specifically Approved Debtors and up to 15% on all others
 
       
12
  Funding Limit (clause 1l(l)(i) and definition of Funding Limit):   N/A
 
       
13
  Recourse period
(clause 11(1)(ii)):   90 days from end of month of invoice date
 
       
14
  Client Bad Debt Risk(clauses 7(3) and 11(2)(iv)):   N/A
 
       
15
  Factoring Fee, bank and other charges (clauses 9(1), 9(2) and 9(4) and
definition of Factoring Fee and Export Charges):   0.2% plus Bank Charges, plus
VAT at the rate applicable
 
       
16
  Discount Charge (clause 9(3) and definition of Discount Charge):   2.0% over
the Base Rate of Venture’s Bankers for the time being in force for Prepayments
in Pounds Sterling.

      2.0% over Venture cost of funds for the time being in force for
Prepayments in agreed currencies other than Pounds Sterling.

             
17
  (i)   Collection Transfer Fee
(Clause 12(4)(ii))   6% of the notified amount of all Oustanding Debts
 
           

  (ii)   Revised Factoring Fee
(Clause 9(2))   2% (in substitution for the percentage stated in
paragraph 15 above)

                 
............
    .......       .......  
   Initial
      Initial       Initial
HSE JUL 02 Finance
               

 



--------------------------------------------------------------------------------



 



18   Special Conditions:



  1.   Prior to Venture making any Prepayment or payment due to the Client under
this Agreement a release of the Debts will be required from any Debenture which
exists or which may come into existence in the future and Venture will take a
Fixed and Floating Charge over the assets of Oilgear Towler Limited. Venture
will require priority from any other charge holder in respect of All Assets
(with the exception of property) and will additionally require any other
floating charge holder to either:         a) Not appoint a receiver without the
prior written consent of Venture or:         b) Provide not less than 28 days
prior written notice to Venture of any intention to appoint a receiver.        
Where the terms of any release require that all Prepayments or payments by
Venture to the Client shall be sent to a bank account designated in the release
then Venture will make payment accordingly.     2.   Venture requires that no
other Charge or Security over the Client’s assets be granted or entered into
without the express written permission of Venture.     3.   Prior to Venture
making any Prepayment, Venture will require a satisfactory Pre funding audit to
be carried out.     4.   Prior to the commencement of Prepayments Venture will
require sight of and satisfaction with up to date management accounts of Oilgear
Towler Limited to include profit and loss and balance sheet.     5.   Prior to
Venture making any Prepayment, Venture will require to be named as First Loss
Payee and Joint insured under the terms of the Plant & Machinery and Stock
insurance policies held by the Client.     6.   Venture will require a waiver
from any Landlord in respect of any premises where Plant & Machinery is located,
which is made available to Venture as collateral.     7.   Venture requires a
written undertaking from the Clients to pay any legal costs Venture may incur
arising from the Client’s acceptance of this offer and in fulfilling the
conditions contained herein.     8.   All legal fees incurred by Venture in
respect of its satisfaction with compliance by Oilgear Towler Limited with the
conditions are for the account of Oilgear Towler Limited.     9.   Venture will
require signed audited accounts to be provided within six months of each
year-end. Monthly management accounts (including both profit and loss account
and balance sheet) will be required within 21 days of each month end. Should
these not be received within the agreed timescale, Venture reserves the right to
reduce the Prepayment Percentage.     10.   All invoices are to be Notified in
the currency in which they are raised. Venture will require an electronic
annotated open item aged debt analysis aged by invoice date and sales ledger
control account reconciliation individually by currency, agreed back to the
Debts Purchased Account within 5 working days of each month end.

                 
.............
    .......       .......  
   Initial
       Initial        Initial
HSE JUL 02 Finance
               

 



--------------------------------------------------------------------------------



 



  11.   Venture will require that a copy of the Client’s Purchase Ledger be
forwarded within 21 working days of each month end, and Venture reserves the
right to hold contingency reserves in respect of contra accounts as it deems
appropriate, such reserves shall be deemed as Disapproved Debts for the purposes
of calculating Availability.     12.   Venture will require that a Letter be
sent to all Debtors that pay by BACS advising them of the change in bank account
details.     13.   Debts arising from sales in respept of Debtors not domiciled
in the United Kingdom, EU, Switzerland and Norway are to be Notified to Venture
separately, such Debts shall be deemed as Disapproved Debts for the purposes of
calculating Availability.     14.   Debts arising from invoices for deposits
and/or retentions are to be Notified to Venture separately, such Debts shall be
deemed as Disapproved Debts for the purposes of calculating Availability.    
15.   Debts arising from associate companies, or inter-company debts, are to be
Notified to Venture separately, such Debts shall be deemed as Disapproved Debts
for the purposes of calculating Availability.     16.   Venture requires that
the Client obtain signed proofs of delivery or collection in respect of each
Debt and that these be retained for inspection by Venture from time to time.    
17.   Venture will carry out periodic audits during the Agreement at a cost to
the Client of £750 (Pounds Sterling Seven Hundred and Fifty) per audit man day,
plus VAT at the rate applicable.     18.   The Collateral Formula for the Plant
& Machinery Facility will be Eligible Unencumbered Plant & Machinery as valued
on a Ex-situ Market Value assuming a 120 day marketing period x 80% subject to a
Limit of £250,000 (Pounds Sterling Two Hundred and Fifty Thousand).     19.  
Venture will require that the Plant & Machinery Loan is repaid by way of
35 monthly payments of £7,000 (Pounds Sterling Seven Thousand) commencing
1 month after the commencement of this facility and then a final payment £5,000
(Pounds Sterling Five Thousand) 36 months after commencement of the facility.  
  20.   In the event that any item of plant and machinery charged to Venture is
sold, then provided Venture’s consent is obtained the sale of the item will
trigger a repayment of an equivalent sum against the facility.     21.   Venture
will require an annual valuation of any Fixed Assets detailed within the
Eligible Collateral Formula to be conducted by a valuer acceptable to Venture,
the cost of which is to be met by the Client.     22.   Venture will provide a
Stock Facility of up to £250,000 (Pounds Sterling Two Hundred and Fifty
Thousand) of eligible stock x 25% less reserves in respect of preferential
creditors and prescribed part and subject to monthly reporting and insurance.

                 
.................
    .......       .......  
   Initial
       Initial        Initial
HSE JUL 02 Finance
               

 



--------------------------------------------------------------------------------



 



  23.   Venture requires that the level of credit notes as a percentage of
notified turnover does not exceed 3% when measured on a monthly basis. In the
event that this covenant is breached we reserve the right to reduce the
Prepayment Percentage in line with the amount by which the 3% target is exceeded
(if the value is 6% then the Prepayment Percentage would reduce to 78%).    
24.   In the event the Debt Turn exceeds 70 days (when measured on a monthly
cash collections basis), Venture reserves the right to reduce the Prepayment
Percentage.     25.   Venture requires that the Debt Service Cover (measured as
the ratio of Earnings Before Interest, Tax, Depreciation and Amortisation
(EBITDA) minus non-financed capital expenditure to total interest cost (net of
any interest received) and scheduled debt repayments) does not fall below 1.5
times when measured monthly on a rolling three month basis.

                 
.................
    .......       .......  
   Initial
       Initial        Initial
HSE JUL 02 Finance
               

 



--------------------------------------------------------------------------------



 



IN WITNESS whereof such of the parties have executed this Deed in the manner
described below.

EXECUTED AND DELIVERED AS A DEED by

     
/s/ David Richard Kelsey                    
   
 
   
as Attorney for VENTURE FINANCE PLC
   
in the presence of:-
   
 
   
/s/ Paul Apps                    
   
 
   
Address of Witness                                                             
   
 
   
on the 28th day of January 2005
   
 
   
 
   
Signed as a Deed by Oilgear Towler Limited
   
on the
  )

  )
28th day of January 2005
  )
 
   
Acting by:
   
 
   
/s/ A. Normington                          Director
   
 
   
/s/ W. D. Whitehead                          Director/Secretary
   

         
________
        Initial
  _________
        Initial   _________
        Initial
HSE JUL  02 Finance
       

